DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Response to Remarks
Claim Rejections - 35 USC § 101
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant states that the claimed invention does not recite an abstract idea for reasons of at least the involvement of the identification application on the mobile device which serves to prompt a user to make adjustments and determines attributes using a fist machine learning model.  
	However, examiner maintains that mere recitation of technology to perform a method that could and is performed manually, fails to represent a non-abstract idea; that is a mobile device with instructions for imaging and interfacing is recited at such a high level of generality that it only be consider a judicial exception. The additional language reciting first and/or second machine learning model fails to include the required positive steps involving training the models, generating results and generating feedback that represent a practical application; and the claims considered as a whole do not recite significantly more because the elements in themselves, and in their functional interactions are conventional and generic; that is involvement of devices for capturing and assessing qualification for subsequent uses is commonly practiced.
The 35 USC §101 rejection of all claims is maintained herein.

Claim Rejections - 35 USC §103
Applicant’s remarks with respect to independent claims amended to recite feature of image “first/second machine learning model”,  have been considered but are not persuasive in view of the breadth and scope of the terms as discussed above, and in view of new citations within the art of record.  
Please note the pertinent art presented in conclusion for known features of machine learning, user interface presentations  and technology interactions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitation of the independent claim 1, and claim 21 embraced by the breadth of its claimed limitations, recite: 
capturing of an image of a vehicle image capture defined by suitability to identify the vehicle  indicating when image is  not suitable prompting for adjustment to obtain suitable data (i.e. obtaining suitable data);
determining that the vehicle image is suitable for identification (i.e. reviewing data for use); 
determining, based on the captured image, via the identification application attributes of the imaged vehicle using a first machine learning model (i.e. reviewing data for specific features using a specified algorithm);
querying, over a network, a vehicle onboarding system storing a plurality of vehicle attributes, the query being based on the imaged vehicle (i.e. communicating with a database using matched image
 features)
 	receiving a matching vehicle from the vehicle onboarding system based on the query and using a second machine learning model (i.e. matching features to features in database and communicating results and a specified algorithm);	
displaying the matching vehicle received from the vehicle onboarding system via a display of the mobile device (i.e. displaying results);
requesting input from a user of the mobile device to confirm the matching vehicle is the same vehicle as the imaged vehicle based on the display (i.e. requesting confirmation); 
receiving confirmation that the imaged vehicle is the same as the matched vehicle (i.e. communicating confirmation); and 2Attorney Docket No.: 05793.3856-00000 Application No.: 16/778,023 
transmitting the image of the vehicle to a vehicle inventory system configured to maintain an inventory of onboarded vehicles, wherein transmitting the image comprises transmitting instructions to update a listing in the inventory by associating the image with the vehicle attributes of the matching vehicle in the inventory wherein the updated listing from the inventory is fed to the second machine learning model to improve performance of the second machine learning model. (communicating instructions to associate obtained data (e.g. image) with matched features in a database and update accordingly) within the intended results of improved result matching.
Claim elements as drafted, alone and in combination, is a process that, under its broadest reasonable interpretation, covers performance of the limitations by human activity but for the recitation of generic computer components. That is, other than reciting “the one or more processors” of a mobile device, nothing in the claim elements precludes the step from practically being performed by human activity such as one or more of a fundamental economic practice directed to updating data; and/or the social activity of sharing data or instructions; and/or as stated previously, ‘entails commercial interaction of identifying items.  For example, but for the “by a processor” language, “capturing an image”, “determining… attributes”,  “querying” or requesting a related database for review, “matching” determined attributes with relate database data; “displaying” image data, “requesting” input and “receiving” it, and “transmitting” or communicating instructions to attach obtained data to related data,  this claim encompasses the user manually augmenting a data record with an associated (confirmed) picture.  Notably, the step of determining quality for use is merely recited as performed by “processing”, nor the first/second machine learning model as generally recited, involve any non-generic technology or methodology. If claim limitations, under its broadest reasonable interpretation, cover performance of the limitation by human activity but for the recitation of generic computer components or computer processes, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the steps of obtaining, determining quality of, communicating, matching, and associating data.  The processor operations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Please note that in consideration of the recited and disclosed system elements analysis as made as provided under the 2016 PEG guidance, Step 2, Prong 2 using the several analyses in 2106.05. The elements as they perform generic computer functions, point away from a practical application. Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  

Claims 4-21 are dependent on independent claim 1, and include ail the limitations of independent claim. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing data and communication (i.e.  attributes, display results, data source/recipient, and data type (e.g. “condition”/”grade”/”damage”); and/or extra solution activities such as displaying results, determining mismatch, updating dataset, transmitting data,  and conventional interaction with data (i.e. confirmation,  and data refinement).  These claim elements represent activities/descriptions that are incidental to the primary process or product that are merely a nominal or tangential addition to the claim, do not support a practical application under the same analysis as above, and do not recite technology that performs outside their intended function (e.g. communication networks for “transmitting”).  Accordingly Claims 1 and 4-21 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 20180173953), herein “Ghata”; in view of Reid et al. (US 2017/0287019), herein “Reid” and further in view of Chen et al. (US 11,288,789), herein “Chen”

Referring to Claim 1, and method claim 21 directed to the same limitations, Ghata teaches a  system of identifying and onboarding an inventory item, comprising: 
a mobile device having at least one processor (Fig. 1, elm. 104; and ¶0020: The mobile device 104 may be a mobile phone, tablet, or Personal Data Assistant. The mobile device 104 may comprise, among other things, at least one memory, at least one processor, at least one display, at least one camera, at least one microphone, at least one speaker, at least one wireless radio, etc. The at least one camera may comprise one or more sensors that can detect light reflected from at least one object (e.g., vehicle) in the field of view of a lens in the camera. The at least one processor may receive at least one signal corresponding to the light received from the reflected objected and may execute at least one instruction, stored in the memory, that cause the at least one processor to perform at least one post-processing image analysis or signal processing before converting the signal into a digital format that can be sent to the server 110 using the at least one wireless radio); and 
at least one non-transitory computer-readable medium storing instructions that, when executed, cause the at least one processor to perform operations, comprising: 
capturing of an image of a vehicle (¶0027: The camera may capture at least one object in a photograph that is in the field of view of the camera. More precisely, the sensor (e.g., a charged coupled device (CCD) or complementary metal oxide semiconductor (CMOS)) may receive a reflection of light from one or more objects that are not a target of an object of interest. For example, the camera may be positioned in such a way that the object of interest (e.g., a vehicle)); 
determining, based on the captured image, via the identification application, attributes of the imaged vehicle using a first machine model (Fig. 2; and ¶0028-¶0031: Because the object of interest is the vehicle 120, the memory in the mobile device 104 and/or the memory in the server 110 may store one or more computer-executable instructions that may be executed by the at least one processor of the mobile device 104 and/or the at least one processor in the server 110 to cause the at least one processors of the mobile device 104 and/or the server 110 to detect the location of the vehicle in the picture, for instance, using image recognition processing…. After the vehicle surrounding region 220 is applied to the vehicle 218, regardless of whether the vehicle surrounding region 220 is displayed on a screen of the display of the mobile device 202, the at least one processor of the server and/or the at least one processor of the mobile device 202 may execute one or more computer-executable instructions stored in the memory of the server or the memory of the mobile device 202, respectively, that may cause the at least one processor of the server and/or the at least one processor of the mobile device 202 to extract characteristics unique to the vehicle 218. The instructions may cause the at least one processors to locate or identify the one or more discriminative characteristics (features) of the vehicle 218. For example, a discriminative feature of the vehicle 218 may be the shape of the headlights on the vehicle, the location of each head light relative to some other point on the vehicle (e.g., decal in the center of the grill of the vehicle), and/or the shape and or size of the wheels on the vehicle.);
querying, over a network, a vehicle onboarding system storing a plurality of vehicle attributes, the query being based on the imaged vehicle (Fig. 4, step 408 ; and ¶0036-¶0038: In some embodiments, the at least one processor may execute one or more computer-executable instructions that may cause the at least one processor to apply the output of the RCNN to a convolutional neural network to determine at least one most discriminative object features using one or more N-dimensional vectors. In some embodiments the convolutional neural network may be pre-trained in order to generate representations for novel tasks by applying transfer learning, fine tuning the entire network by training it end-to-end with backpropagation and stochastic gradient descent for vehicles make, model, and year classification tasks. In some embodiments a loss function for triplet loss during the training process may be used to improve features representations…. In step 412, the at least one processor may execute one or more computer-executable instructions that may cause the at least one processor to determine the closest match of the at least one most discriminative features to at least one of the most discriminative features in a training dataset. The at least one processor of the server and/or the mobile device may compare a calculated similarity score to a similarity score corresponding to at least one discriminative feature stored in the memory of the server and/or the mobile device, wherein the at least one discriminative feature corresponds to a training set of at least one feature associated with other images of a vehicle of the same year, make, and/or model of the vehicle in the photograph. The optimal calculated similarity score may be a score that minimizes the difference between the calculated similarity score and a similarity score corresponding to the at least one discriminative feature stored in the memory of the server and/or the mobile device corresponding to the training set; in view of ¶0045: The method may capture an image of the vehicle using the mobile device, and may progress to step 712 where the method may submit a classification request to a server. For example, the mobile device may submit the classification request to the server using a cellular network or Wireless Local Area Network (WLAN) such as a wireless-fidelity (Wi-Fi) network. The classification request may comprise a plurality of classification types associated with the image of the vehicle. For example, the classification types may include vehicle views classification, MMY range classification, and/or vehicle quality assurance analysis classification);
 receiving a matching vehicle from the vehicle onboarding system based on the query and using a second machine learning model (¶0032: The at least one processor of the server and/or the mobile device may compare the similarity score to a similarity score corresponding to at least one discriminative feature stored in the memory of the server and/or the mobile device, wherein the at least one discriminative feature stored in the memory of the server and/or the mobile device corresponds to a training set of at least one feature associated with other images of a vehicle of the same year, make, and/or model of the vehicle in the photograph. Based on the similarity score comparison the at least one processor of the server and/or the mobile device may determine which of the at least one of the most discriminative features corresponds to the images of the vehicle in the training set).
Ghata further teaches the display of  the received matching vehicle attributes from the vehicle onboarding system via a display of the mobile device (¶0022: The processor may execute at least one instruction set that may cause the processor to display on the display at least one screen comprising information about the vehicle), further teaching requesting input from a user of the mobile device to confirm the matching vehicle is the same vehicle as the imaged vehicle based on the display as allowing edit to the information returned and displayed and/or the confirmation of selectable features returned and display (e.g. ¶0021: The server may return information about the vehicle in addition to the year, make, and model, such as the trim, engine type, drivetrain, transmission, exterior color, interior color, factory options available for that vehicle (in some embodiments, these are selectable for user confirmation; and  ¶0056: If instead at step 708, it is determined that the results are not valid, the method may progress back to step 710 and capture another image of the vehicle. After the method processes the image of the vehicle in step 720 the method may store processed image (result) and the method may progress back to step 718); 
and finally teaching: 
based on the received transmitting the image of the vehicle to a vehicle inventory system configured to maintain an inventory of onboarding vehicles, wherein the transmitting the image comprises instructions to update a listing in the inventory by associating  the image with the vehicle attributes of the matching vehicle in the vehicle inventory system as understood to be listing of vehicles confirmation wherein the updated listing from the inventory is fed to the second machine learning model to improve performance of the second machine learning model. (¶0024: The session/vehicle listing screen may list previously entered/configured vehicles by the user. The session/vehicle listing screen may also comprise at least one field that may cause the processor to receive an input from the display as a result of the user entering a new vehicle to be added to the session/vehicle listing, and/or editing an existing vehicle in the session/vehicle listing and/or ¶0043: In some embodiments, the CNN may be fine-tuned on a large-scale vehicle data set, which may train the at least one processor to adaptively determine the domain in which the vehicles are in the images. The fine-tuning of the CNN on the large-scale vehicle data set may be adapted to the target domain using a private data set of vehicles built by a third party (e.g., Cox Automotive); and ¶0036: In some embodiments, the at least one processor may execute one or more computer-executable instructions that may cause the at least one processor to apply the output of the RCNN to a convolutional neural network to determine at least one most discriminative object features using one or more N-dimensional vectors. In some embodiments the convolutional neural network may be pre-trained in order to generate representations for novel tasks by applying transfer learning, fine tuning the entire network by training it end-to-end with backpropagation and stochastic gradient descent for vehicles make, model, and year classification tasks. In some embodiments a loss function for triplet loss during the training process may be used to improve features representations).  
While Ghata teaches the steps of feature confirmation (See ¶0021/¶0022), implicitly teaching vehicle confirmation ,he is not explicit to confirming vehicle “match”, as recited.
Reid however discloses in his model for facilitation vehicle transactions with visual verification that embraces the “onboarding” limitation (e.g. Abstract and/or ¶0064), this explicit feature of requesting confirmation (¶0029/¶0030: After acquisition [of an image], the VIN may then be provided to a database so that information about the vehicle can be obtained, such as make, model, year, trim package, and the like. There are a number of databases that provide vehicle information based on the VIN. The system can take advantage of some or all of these databases to populate necessary fields associated with the vehicle. The vehicle information is then returned to the mobile device. When information from the database is returned, the user of the system can do a visual verification at step 602 to ensure that the make, model and other vehicle information appears to be correct. If the information is not correct, the user returns to step 601 to try again, or may select from information provided in the system to elect what is correct. If the information appears to be correct, the system proceeds to step 603).
One of ordinary skill in the art would recognize that the step of confirming accuracy of visual and item detail data to be obvious to create a record that a user can be confident is legitimate and valuable for facilitating participation in high priced transactions.
And while Ghata teaches an identification application for checking quality of the captured image for classifying/identifying purposes  (Figs. 8 and 9; ¶0049; ¶0061-¶0063: Returning to step 914, after headlight detection of the detected vehicle has been completed, the method may progress to step 916 and the method may determine quality of assurance of the detected vehicle based on at least in part on the blur detection, exposure detection, alignment check, crop detection of the detected vehicle, and the detected headlight), further teaching the model embracing requirement for adjustments in the form of capturing another image of the vehicle   (Fig. 7, steps 718 720; and ¶0056:  If instead at step 708, it is determined that the results are not valid, the method may progress back to step 710 and capture another image of the vehicle. After the method processes the image of the vehicle in step 720 the method may store processed image (result) and the method may progress back to step 718; Ghata is silent to prompting a user to adjust the quality of the image to render it suitable for vehicle identification.
Chen however in his model for using captured images of vehicles for damage detection, discloses capturing images including images of damaged vehicle (Fig. 7), extracting identifying data therefrom col. 7, lines 25-60: During operation, a user may log onto or access the system 100 via one of the user interfaces 102, may upload or store a new set of images 142 of a target object in the database 109, and may additionally provide or store information in the database 109 related to the new set of images 142, such as an identification of the target object within the new set of images 142 (e.g., the year/make/model of a damaged automobile depicted in the images), information about the target object (such as vehicle mileage, location or geographical region of the automobile, etc.), as well as any other desired information about the images 142 or the target object within the images 142, such as telematics data collected by the automobile depicted in the photographs, first notice of loss information as collected by the insurance carrier of the automobile depicted in the photographs, an indication of the angle or perspective at which the object is depicted in the photograph, etc. The user may then initiate the image processing routine 140 to operate on the new set of target images 142 to detect changes within the target object depicted in the new set of target images 142 as compared to the base object model 120 for that same object. Of course, the new set of target images 142, along with information related to the new set of target images 142, may be stored in the database 109 and/or provided to the database 109 in other manners, such as via a direct or indirect connection to a camera, via another device in the communication network(s) 104, e.g., via a handheld device 102A connected to the network(s) 104 via a wireless interface 152, etc. Moreover, if desired, a user may use one of the user interfaces 102, 102A to additionally or alternatively select a sub-set of a series of images that have been previously collected or taken of the target object, such as different views of the target object from different angles, and may provide these images to the database 109 or may mark these images in the database 109 for use as and/or inclusion in the new set of target images 142 to be processed by the image processing routine 140.), checking for useable quality, and  prompting for quality adjustment by the user when required (col. 10, lines 32-53: In any event, the block 202 may select a subset of the raw images of the target object to use in processing to determine or quantify the change to the target object as compared to the base object model for the target object. If not enough images, or if images of the right type or quality, have not been collected, the block 202 may provide feedback to a user (via a user interface 102 of FIG. 1, for example) that additional images of the target object are needed for change processing. This operation is indicated by the dotted lines 203 in FIG. 2. Such an indication may include a request for more images of the target object, a request for images of the target object from a particular angle or perspective, distance, etc.; and col. 16, line 44-col. 17, line 15: At a block 304, the system or routine 300 may analyze each of the images in some preliminary manner to determine whether each image is usable or necessary for use in determining the damage to the vehicle.. In some cases, the block 304 may determine that not enough images have been taken, or that images of the right quality have not been obtained, or that a complete set of images or images from a necessary set of angles have not been obtained, etc., to enable the image processing routine 300 to determine a reliable damage estimate. In such cases, the block 304 may return control to the block 302, which may then instruct a user to take or otherwise obtain new images of the damaged automobile. The block 304 may provide instructions as to the type of images to take, such as the angle from which to take the images, one or more potential problems with the original images (e.g., too much glare, foreground objects are in the way, the images were taken from a point too close or too far away from the vehicle, etc.). Based on these comments, the block 302 may, for example, instruct the user to take or otherwise acquire particular types of images, such as four corner images, an image of the right or left side of the car, etc.….).
One of ordinary skill in the art would find it obvious to review image quality and prompt for imaging adjustment as needed, to ensure proper identification, damage/condition reporting or valuation assessment for continued business processes, for example, setting a sales price, establishing appropriate property taxes, authenticating ownership, or filing insurance claims require proper visual verification.

Referring to Claim 4, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching wherein the determined attributes further comprise at least one of a vehicle identification number (VIN), a make and model, a model year, a trim level, an exterior color, a body style, or a door count of the imaged vehicle (e.g. ¶0018: The images may be automobiles and the features and/or characteristics may be design features and/or characteristics unique to the year, make, and model of the vehicle, or may be aftermarket features or customizations).  

Referring to Claims 5 and 6, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching: 
determining a mismatch between the determined attributes of the imaged vehicle and the matching vehicle received from the vehicle onboarding system (¶0031: The at least one processor of the server and/or the mobile device may classify the at least one of the most discriminative features by executing one or more instructions stored in the memory of the server or the mobile device, wherein the instructions may cause the processor to calculate a joint Bayesian ratio by comparing the at least one of the most discriminative features to one another by taking differences between the at least one of the most discriminative features and determining a probability of the differences based on (or conditioned on) a hypothesis that the at least one of the most discriminative features are the same (intrapersonal) or are not the same (extrapersonal).; and 
requesting input from a user of the mobile device to select an accurate set of vehicle attributes based on the mismatch (¶0037: In step 410, the at least one processor may execute one or more computer-executable instructions that may cause the at least one processor to classify the extracted features based at least in part on a joint Bayesian analysis of the extracted features. The at least one processor may execute the one or more computer-executable instructions that cause the at least one processor to apply the joint Bayesian classification by computing a joint Bayesian ratio by comparing the at least one of the most discriminative features to one another by taking differences between the at least one of the most discriminative features and determining a probability of the differences based on (conditioned on) a hypothesis that the at least one of the most discriminative features are the same (intrapersonal) or are not the same (extrapersonal). The hypothesis that the at least one of the most discriminative features are the same may be represented by a binary value of 1 or 0, and the hypothesis that they are not the same may be represented by the opposite binary value. A feature vector may be used to represent the classification of the at least one most discriminative object features, and the at least one processor may transform the feature vector to a different space in which the features from the same classification are closer among the at least one most discriminative object features and the features with a different classification are further apart; and/or ¶0043: For example, the CNN may operate on a training set of vehicle images and extract (crop out) discriminative features from the vehicle images and may compare the discriminative features to discriminative features associated with vehicle images in a test set of vehicle images. This may enable the CNN to be fine-tuned by training it end-to-end with back propagation and stochastic gradient descent to determine a vehicle make, model, and year classification task. In some embodiments, the CNN may be fine-tuned on a large-scale vehicle data set, which may train the at least one processor to adaptively determine the domain in which the vehicles are in the images. The fine-tuning of the CNN on the large-scale vehicle data set may be adapted to the target domain using a private data set of vehicles built by a third party (e.g., Cox Automotive). The fine tuning may occur after step 608 and may be implemented by the at least one processor in steps 602-608 after each time the at least one processor executes steps 602-608, and returns to step 602 at step 610.); and  
transmitting the accurate set of vehicle attributes to the vehicle onboarding system with instructions to replace the vehicle attributes associated with the matching vehicle on the vehicle onboarding system (¶0021: The server may return information about the vehicle in addition to the year, make, and model, such as the trim, engine type, drivetrain, transmission, exterior color, interior color, factory options available for that vehicle (in some embodiments, these are selectable for user confirmation), mileage, mileage type, and unknown mileage. Some of this information may auto-populate fields corresponding to the different information and edit information associated with the vehicle including the Vehicle Identification Number, year, make, model, and trim of each vehicle while at the auction).  

Referring to Claim 7, Ghata, in view of Reid and Chen,  teaches the system of claim 1, further teaching wherein determining the attributes of the imaged vehicle further comprises transmitting the captured image to one or more remote processors with a request to identify the attributes based on the captured image (¶0021; and ¶0026: The server 110 may be a single server, or a plurality of servers. The server 110 may be a server in a cloud computing environment, or it may be an enterprise server. The server 110 may be represented in any electronic addressable format, and can exist as a standalone device, or may be one of several servers in a server farm. It may be a physical or virtual server. It may include at least one processor, memory, other hardware, and one or more instructions stored on the memory. The memory may store one or more computer-executable instructions that may cause the processor to detect an object (e.g., vehicle) of interest in a photograph (taken by the camera), determining at least one discriminative feature of the object by executing one or more other computer-executable instructions that cause the processor to apply a neural network (e.g., convolutional neural network (CNN)) to the object, classifying the at least one discriminative feature, and matching the classified discriminative feature(s) to one or more stored classified discriminative features associated with the object stored in the memory. In some embodiments, the stored classified discriminative feature(s) may be stored in the server 110. In other embodiments, the stored classified discriminative feature(s) may be dispersed over one or more cloud servers.). 
 
Referring to Claim 8, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching wherein determining the attributes of the imaged vehicle further comprises processing data from the captured image via the one or more processors of the mobile device and determining the attributes by comparing the processed data to a database of known vehicle attributes (¶0020: The mobile device 104 may be a mobile phone, tablet, or Personal Data Assistant. The mobile device 104 may comprise, among other things, at least one memory, at least one processor, at least one display, at least one camera, at least one microphone, at least one speaker, at least one wireless radio, etc. The at least one camera may comprise one or more sensors that can detect light reflected from at least one object (e.g., vehicle) in the field of view of a lens in the camera. The at least one processor may receive at least one signal corresponding to the light received from the reflected objected and may execute at least one instruction, stored in the memory, that cause the at least one processor to perform at least one post-processing image analysis or signal processing before converting the signal into a digital format that can be sent to the server 110 using the at least one wireless radio; and/or ¶0031: The at least one processor of the server and/or the mobile device may classify the at least one of the most discriminative features by executing one or more instructions stored in the memory of the server or the mobile device)
 
Referring to Claim 9, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching requesting input from a user of the mobile device to manually input one or more user-identified attributes of the imaged vehicle and associating the user-identified attributes with the determined attributes of the imaged vehicle (¶0024: In other embodiments, the mobile device may display a screen that may enable the user to enter the VIN and/or other information associated with a vehicle by manual entry,).  

Referring to Claim 10, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching transmitting, based on receiving the matching vehicle, a request to the vehicle onboarding system to transfer or link the vehicle attributes of the matching vehicle to the vehicle inventory system (¶0024: The session/vehicle listing screen may also comprise at least one field that may cause the processor to receive an input from the display as a result of the user entering a new vehicle to be added to the session/vehicle listing, and/or editing an existing vehicle in the session/vehicle listing).  

Referring to Claims 11 and 12, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching 
wherein the transmitted instructions to the vehicle inventory system further comprise instructions to generate a vehicle listing based on the vehicle attributes of the matching vehicle and the transmitted image (¶0024: Ibid); and  
wherein the transmitted instructions to generate the vehicle listing further comprise instructions to make available, via an application programming interface (API) of the vehicle inventory system, the vehicle attributes of the matching vehicle and the transmitted image of the vehicle to a vehicle listing system (¶0025: In some embodiments a list of application predefined services may be displayed on the mobile device that may enable a user to select any applicable services).  

Referring to Claim 13, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching wherein capturing of the image of the vehicle further comprises sending a signal to a camera of the mobile device to capture a digital image (Fig. 1, elm. 104; and ¶0020; and/or Fig. 7, step 710; and ¶0056).  

Referring to Claim 14, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching wherein capturing of the image of the vehicle further comprises receiving the captured image from a camera or camera system communicatively linked to the mobile device (Fig. 1, elm. 104; and ¶0020; and/or Fig. 7, step 710; and ¶0056).  

Referring to Claim 15, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching wherein the first or second machine learning  model is trained based on vehicle and non-vehicle images from a plurality of angles (¶0034: FIG. 4 depicts an exemplary flow diagram of an illustrative method for implementing vehicle classification, according to one or more embodiments of the disclosure. The at least one processor in the server and/or the mobile device may execute one or more computer-executable instructions that may cause the at least one processor to execute process 400. In step 402 the at least one processor in the server and/or the mobile device may input an image (photograph) comprising at least one object. The image may be an image received from a camera of the mobile device, as explained above. The image may comprise among other things, a vehicle and/or one or more other objects. For example, the image may include a building (e.g., the building 216), a tree (e.g., the tree 212), a human being (e.g., the human being 214), and/or a vehicle (e.g., the vehicle 218);  and ¶0046: Vehicle views classification may include classifying the vehicle based on a plurality of views of other vehicles in images stored in the server. The images stored in the server may be used to generate a model that can be used to classify a view of the vehicle in the image. The model may be pre-trained with several hundred images (e.g., 350+ images) per view. In some embodiments, there may be seventeen total views associated with the model. The views may include, but are not limited to, an exterior front right view of a vehicle, an exterior left front view of the vehicle, an exterior central view of the vehicle, an exterior right rear view of the vehicle, an exterior left rear view of the vehicle, and an exterior center rear view of the vehicle. The views may also include, interior views of the vehicle, including a view of the steering wheel, engine, an interior right front view of the vehicle, an interior left front view of the vehicle, an interior left rear view of the vehicle, a manufacturers tag, odometer, driver door paneling, center dash, cargo area, or sunroof. The classification may be performed by inputting the image of the vehicle into a CNN, similar to the one described above, which then outputs a vector with an estimated probability for each of the seventeen views. The vector with the highest probability assigned to it may determine that the CNN has correctly identified the correct view of the image of the vehicle. The probabilities associated with each of the vectors may be determined by the method determining an L-2 norm of each of the vectors.).  

Referring to Claim 16, Ghata, in view of Reid and Chen, teaches the system of claim 1, further teaching, wherein the vehicle inventory system and vehicle onboarding system comprise a plurality of communicatively linked servers (¶0019; ¶0026: The server 110 may be a single server, or a plurality of servers..).  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghata, in view of Reid and Chen as applied to claim 1 above, and further in view of Valenti et al. (US 20190102752), herein “Valenti”.

Referring to Claims 17- 20, Ghata, in view of Reid and Chen, and Ghata further teaches imaging the exterior of vehicle for features and attributes (Abstract), specifies damage information obtained from the captured image (¶0033), and further teaching transmitting the captured image to one or more remote processors with a request to determine, based on machine learning and image analysis, the vehicle state (e.g. ¶0033/¶0036).   While Ghata uses imaging to identify damage, he is not explicit to the term “condition” and “grade”.
Reid, in his model for vehicle appraisal (Abstract), discloses confirming subjective condition/grade data by objective visual data  in the form of captured image of the exterior vehicle “condition” and “grade” (Fig. 2; Fig. 6, steps 604/605); and Chen’s disclosure is directed to establishing exterior damage in view of change from an ideal condition (Abstract). 
Valenti, however in his model for evaluating a commercial  good such as a vehicle (Abstract), discloses exterior “condition” based on the captured image  using imaging mapping technique of the vehicle (¶0010: The electronic document may be in the form of a condition report which highlights one or more problem areas or damages of the commercial good. A condition report and its damage line item(s), or damage line item list; and ¶0066: The mobile computing device 32 can integrate via Bluetooth, or other connectivity, with multiple other inspection devices to assist in generating the condition report 12, including, but not limited to, an OBD2 device (On-board Diagnostics) 33, a professional camera 35 and a paint meter 37);
wherein the vehicle condition comprises an evaluation of the vehicle in one of a plurality of predetermined grades (e.g. Abstract/¶0011: rating disclosing “grade”); 
Valenti further disclosing wherein the vehicle condition comprises identifying instances of visual damage appearing on the captured image (¶0077: Damage Quick Add Button, each of the seats are highlighted on FIG. 6, including the Left Front Seat 89C, Left Rear Seat 89D, Rear Center Seat 89H, Right Front Seat 89K and Right Rear Seat 89O, and then presses the "Stains-Permanent-Dyeing" 105A in the drop-down menu, the following damage line items will be auto-generated on FIG. 3 for each the "Left Front Seat" 101C, "Left Rear Seat" 101D, "Rear Center Seat" 101H, "Right Front Seat" 101K and "Right Rear Seat" 101O. If the user were to press the "Camera" icon 105C to the right of the "Stains-Permanent-Dyeing" 105A in the drop-down menu, the aforementioned Damage Line Items (101C, 101D, 101H, 101K and 101O) would still get auto-generated, but the user would also be prompted to take five (5) sequential photos, starting with the left front seat, then the right front seat, left rear seat, rear center seat, and lastly, the right rear seat. If the user were to press the "Video" icon 105D on the "Stains-Permanent-Dyeing" 105A drop-down menu item, the aforementioned damage line items would also still get created, but the user would be prompted to take a single video, also in sequential order, starting with the left front seat, then the right front seat, left rear seat, rear center seat, and lastly, the right rear seat).
One of ordinary skill in the art would find it obvious to include condition parameters in image analysis of identifying/ classifying vehicles because it determined a price value and desirability. See Valenti: ¶0003.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ghata, in view of Reid and Chen as applied to claim 1 above, and further in view of Wilbert et al. (US 9,594,971), herein “Wilbert”.

Referring to Claim 22, Ghata, in view of Reid and Chen, and Ghata further teaches storing processed data (¶0056:  After the method processes the image of the vehicle in step 720 the method may store processed image (result) and the method may progress back to step 718), yet is silent to wherein the second machine learning model further updates existing vehicle entries of the inventory with newly determined vehicle attributes.
Wilbert however in his system and method for receiving vehicle listing data through image capture, processing and communication, disclose machine learned attributes that update a listing (col. 17, lines 1-10: In an LBP cascade classification, positive samples of an object image are created and stored on the license plate detection apparatus. For instance, a sample of a license plate image may be used. In some instances multiple samples may be needed for more accurate object image detection considering that license plates may vary from state to state or country to country. The apparatus will then use the sample object images to train the object detector 905 to recognize license plate images based on the features and textures found in the sample object images. LBP cascade classifiers may be used in addition to the operations discussed above to provide improved detection of candidate license plate images; col. 27, lines 3-25: In some aspects of the service, the process of providing a listing of similar vehicles may incorporate the location with the vehicle. In such aspects, the service may use location information acquired through a GPS satellite 2320. The apparatuses 2310 and 2370 may be configured to use a GPS service and provide location information to the gateway 2395 using the connections discussed above. The provided location information may be used by the vehicle 2395 to adjust the search criteria to only capture similar vehicles that are within a certain geographic radius of the provided GPS information. Thus, the service described in FIG. 5 provides greater granularity and accuracy in searching for vehicle listings. For instance, a particular type of vehicle may be more costly in a region where less of the vehicles were sold and produced. By incorporating geographic information, the user is provided with more accurate pricing information. Moreover, a user is more likely to purchase a vehicle that is nearby rather than one that requires substantial effort in reaching its location. Thus, buying and selling a used car becomes simpler by having a local, aggregate list of vehicles for sale that are similar to a vehicle a buyer may find on the street. Additionally, the location information is transmitted without any interaction with the user, which provides greater ease in obtaining more accurate data; and/or  col. 29, lines 45-col. 30, line 10: At 2580, the process 2500 searches for local vehicles having a similar configuration using either the VIN or vehicle configuration data. As discussed above, the process 2500 may search a database of vehicles that is populated by extracting content from various vehicle listing services. Such content may be extracted on a regular basis such as nightly. Conversely, the process 2500 may communicate in real time through the back end API associated with each of the vehicle listing services to obtain the most up to date information about all of the vehicles that are for sale online… The process 2500 receives (at 2585) a listing of a vehicle corresponding to a vehicle that is similar to the vehicle corresponding to the license plate information. However those of ordinary skill in the art will recognize that the process 2500 may receive several different listings of similar vehicles in a list format (at 2585). In addition to the list of vehicles, the process 2500 may also receive a score associated with each vehicle in the list indicating how close the listed vehicle matches the vehicle corresponding to the license plate image. The process 2500 transmits (at 2590) the list (and optional scores) of vehicle listings to the mobile apparatus. The process then completes).
 It would be obvious to one of ordinary skill in the art to update vehicle information with trained data for the advantage of assisting a user in obtaining the most accurate and up-to date information

Double Patenting
Claims 1, and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable or provisionally unpatentable over claimed features in  of U.S. Patent Nos. (10/140/553, 10/319,007, 10/430,876, 10/635,940, 10/748195, and  US application 2019/0278994, in view of the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0230548		US 2018/0293664		US 2019/0114494
US 10/580,075		US 10/789,786

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687